DETAILED ACTION
1.	This communication is in response to Application No. 16/247,209 filed on January 14, 2019 in which claims 1-7 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claims 2 and 7 are objected to because of the following informalities: 
Claim 2 recites “The apparatus as claimed in claim 2 […]” but should instead read “The apparatus as claimed in claim 1 […]”.
Claim 7 recites “The non-transitory computer-readable storage medium as claimed in claim 7 […]” but should instead read “The non-transitory computer-readable storage medium as claimed in claim 6 […]”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1-7 recite “a characteristic of activation function” and “a characteristic of neuronal function”. However, this limitation is insufficient because the applicant does not appear to provide a strict definition for “a characteristic of activation function” or “a characteristic of neuronal function” in the applicant’s specification. As known in the art, the activation function of a node defines the output of that node given an input or set of inputs and further, examples of an activation function include Sigmoid and ReLU functions (“Activation Function”, Wikipedia). However, as recited in Claim 2, “[…] wherein the characteristic of the neuronal function includes a sigmoid or a rectifying linear unit (ReLU)”, this contradicts the definition of the “activation function” term as known in the art. Further, “a characteristic of neuronal function” does not appear to be a term known in the art, nor is it defined within the applicant’s specification. It is not explicitly defined how “a characteristic of activation function” differs from “a characteristic of neuronal function”. 
	
	Claim 3 recites the limitation “the non-linear tunneling device”. There is insufficient antecedent basis for this limitation in the claim. Claim 1, which Claim 3 is dependent upon, does not explicitly recite “tunneling” and only recites “a plurality of non-linear devices”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kataeva et al. (hereinafter Kataeva) (U.S. PG-PUB 20170017879).
Regarding Claim 1, Kataeva teaches an apparatus of performing neural network functions (Kataeva, Par. [0077], “Next, the neural network 10 of a second embodiment of the present disclosure will be explained. FIG. 7 is a perspective view showing the neural network 10 of the second embodiment physically implemented as a hybrid CMOS-memristive crossbar circuit 400, which is a memristive neuromorphic circuit. The crossbar circuit 400 includes a plurality of input neurons 412, a plurality of weights (memristive devices 413), and a plurality of output neurons 414 (one illustrated) as in the first embodiment. Further, in the second embodiment, the individual configurations and properties of the input neurons 412, the output neurons 414, and the memristive devices 413 are preferably the same as those in the first embodiment.”, therefore, the memristive device/neuromorphic circuit is capable of performing neural network functions (also supported by Abstract). Further, the crossbar circuit would include a plurality of neurons and is organized in a matrix configuration that form a crossed pattern of lines as shown in Figure 7) comprising: 
a plurality of row wires (Kataeva, Par. [0078], “In FIG. 7, an input voltage is propagated through the crossbar circuit 400 by traversing through the input neurons 412, an input crossbar nanowire 470, the memristive devices 413, an output crossbar nanowire 480, and then the output neurons 414, in this order.” And Par. [0090], “The present aspect provides a method for batch training the crossbar circuit 500 by updating one crossbar nanowire at a time, shown in FIGS. 11A and 11B. In FIGS. 11A and 11B, training voltages for each memristive device is denoted with typical matrix notation where V, is the training Voltage for the memristive device in the i-th row and j-th column, counting from the top left. Specifically, in the present aspect, memristive devices are updated row-by-row, wherein each row is updated in two steps.”, thus, as shown in Figure 7, label 480 and Figures 11A and 11B, row wires as present as output crossbar nanowires)
a plurality of column wires connecting between the plurality of row wires (Kataeva, Par. [0078], “In FIG. 7, an input voltage is propagated through the crossbar circuit 400 by traversing through the input neurons 412, an input crossbar nanowire 470, the memristive devices 413, an output crossbar nanowire 480, and then the output neurons 414, in this order.” And Par. [0090], “The present aspect provides a method for batch training the crossbar circuit 500 by updating one crossbar nanowire at a time, shown in FIGS. 11A and 11B. In FIGS. 11A and 11B, training voltages for each memristive device is denoted with typical matrix notation where V, is the training Voltage for the memristive device in the i-th row and j-th column, counting from the top left. Specifically, in the present aspect, memristive devices are updated row-by-row, wherein each row is updated in two steps.”, thus, as shown in Figure 7, label 470 and Figures 11A and 11B, column wires as present as input crossbar nanowires and connect between the plurality of row wires); and 
a plurality of non-linear devices (Kataeva, Par. [0005], “Conversely, one approach for implementing in-situ training of CMOS-memristive hardware includes performing closed-loop, tuning controls to account for the non-linear kinetics of memristive devices”, therefore memristive devices comprise non-linear devices) formed in each of a plurality of column wires (Kataeva, Par. [0077], “The crossbar circuit 400 includes a plurality of input neurons 412, a plurality of weights (memristive devices 413), and a plurality of output neurons 414 (one illustrated) as in the first embodiment. Further, in the second embodiment, the individual configurations and properties of the input neurons 412, the output neurons 414, and the memristive devices 413 are preferably the same as those in the first embodiment.” Therefore the memristive devices 413 are seen in Figure 7 as formed in each of the plurality of column wires 470),  configured to receive an input signal (Kataeva, Par. [0034], “The input neuron 112 outputs the transformed voltage signal to the memristive device 113.”, thus the memristive device is configured to receive an input signal from the input neuron), wherein at least one of the non-linear device has a characteristic of activation function and at least one of the non-linear device has a characteristic of neuronal function (Kataeva, Par. [0033-0034], “Specifically, the input neuron 112 is preferably an integrated circuit (IC) having an activation function (p (or input-output function) that transforms the input X. The activation function (p may be linear, m logistic sigmoid, hyperbolic tangent, rectified linear, or any one of a variety of activation functions. The activation function (p may be the same for the input neuron 112 and the output neuron 114, or may be different. 0034. The input neuron 112 outputs the transformed voltage signal to the memristive device 113. In addition, the input neuron 112 may include a Summing function, in advance of the activation function (p, that sums all signals input thereto. Alternatively, the Summing function may be implemented as a separate circuit (e.g., a Summing op-amp circuit).”, therefore, the input neuron may transmit a characteristic of an activation function or neuronal (summing) function to the non-linear memristive device).

Regarding Claim 2, Kataeva teaches the apparatus as claimed in claim 1, wherein the characteristic of the neuronal function including a sigmoid or a rectifying linear unit (ReLU) (Kataeva, Par. [0033], “Specifically, the input neuron 112 is preferably an integrated circuit (IC) having an activation function (p (or input-output function) that transforms the input X. The activation function (p may be linear, m logistic sigmoid, hyperbolic tangent, rectified linear, or any one of a variety of activation functions. The activation function (p may be the same for the input neuron 112 and the output neuron 114, or may be different.”, therefore, sigmoid and ReLU functions may be utilized).

Regarding Claim 3, Kataeva teaches the apparatus as claimed in claim 1, wherein the plurality of the non-linear tunneling device (Kataeva, Par. [0035], “In the present embodiment, the memris tive device 113 is preferably a Pt/TiO/Pt metal oxide device, but may be alternatively implemented as a different metal oxide device, a phase change memory, a magnetic tunnel junction memory cell, a solid state resistive Switching device, or the like.”, therefore the memristive device may also consist of a magnetic tunnel junction memory cell, capable of tunneling) is configured to be operated within a voltage of 5V (Kataeva, Par. [0044], “In practice, Vread is generally set to be lower than Vset, or Vreset, by a safety margin, so that when reading the conductance G of the memristive device 113, the conductance G of the memristive device 113 is not inadvertently changed. This is because the values of Vset and Vreset may vary across multiple memristive devices, and may also vary over different durations. At of the applied Voltage signal. In one exemplary configuration, a particular Pt/TiO/Pt metal oxide device is found to have Vset and Vreset values of -0.8V and 1.35V, respectively. To ensure a safety margin when reading the conductance G of this particular Pt/TiO/Pt metal oxide device, the magnitude of the read threshold voltage Vread is set to be 0.5V. i.e., substantially lower than the nominal values for Vset and Vreset. Here, a variety of safety margins may be used, and other configurations using larger or Smaller safety margins, or using no safety margin at all, are also contemplated.”, therefore the non-linear memristive device would be configured to operate within a voltage of 5v).

Regarding Claim 4, Katavea teaches a method of performing neural network functions (Kataeva, Par. [0077], “Next, the neural network 10 of a second embodiment of the present disclosure will be explained. FIG. 7 is a perspective view showing the neural network 10 of the second embodiment physically implemented as a hybrid CMOS-memristive crossbar circuit 400, which is a memristive neuromorphic circuit. The crossbar circuit 400 includes a plurality of input neurons 412, a plurality of weights (memristive devices 413), and a plurality of output neurons 414 (one illustrated) as in the first embodiment. Further, in the second embodiment, the individual configurations and properties of the input neurons 412, the output neurons 414, and the memristive devices 413 are preferably the same as those in the first embodiment.”, therefore, the memristive device/neuromorphic circuit is capable of performing neural network functions (also supported by Abstract). Further, the crossbar circuit would include a plurality of neurons and is organized in a matrix configuration that form a crossed pattern of lines as shown in Figure 7) comprising: 
sending an electric circuit with a first input signal (Kataeva, Par. [0051], “As known to those skilled in the art, backpropagation training typically includes three steps. First, during feedforward (sometimes referring to as a “forward pass”), the neural network 10 is used to classify an input pattern where the input signals propagate in a direction from the input neurons 212 to the output neuron 214.”, therefore, the circuit is capable of sending a first input signal through the feedforward/forward pass step from input neurons to output neurons); and 
transmitting the first input signal through the electric circuit with a characteristic of activation function and a characteristic of neuronal function (Kataeva, Par. [0057], “FIG. 5 also shows exemplary electrical components of the memristive neuromorphic circuit 200 for carrying out the aforementioned error propagation operation of the neural network 10. The input neurons 212 and the output neuron 214 are each shown in FIG. 5 as having an activation function for feedforward and a derivative of the activation function for error backpropagation. In the present embodiment may be implemented as separate ICs, or may be implemented as a single IC.” And Par. [0033-0034] “The input neuron 112 is physically implemented as a neuron circuit. Specifically, the input neuron 112 is preferably an integrated circuit (IC) having an activation function (p (or input-output function) that transforms the input X. The activation function (p may be linear, m logistic sigmoid, hyperbolic tangent, rectified linear, or any one of a variety of activation functions. The activation function (p may be the same for the input neuron 112 and the output neuron 114, or may be different.”, thus the input neurons may transmit a first input signal through the circuit with a characteristic of an activation function or neuronal function).

Regarding Claim 5, Kataeva teaches the method as claimed in claim 4, wherein the characteristic of the neuronal function including a sigmoid or a rectifying linear unit (ReLU) (Kataeva, Par. [0033], “Specifically, the input neuron 112 is preferably an integrated circuit (IC) having an activation function (p (or input-output function) that transforms the input X. The activation function (p may be linear, m logistic sigmoid, hyperbolic tangent, rectified linear, or any one of a variety of activation functions. The activation function (p may be the same for the input neuron 112 and the output neuron 114, or may be different.”, therefore, sigmoid and ReLU functions may be utilized).

Regarding Claim 6, Kataeva teaches a non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by a computing system with one or more processors (Kataeva, Par. [0094], “The above embodiments of the present disclosure may be implemented as a control system 600. FIG. 12 is a Jan. 19, 2017 schematic view showing the control system 600 including a controller 610 that has a CPU (or processor) 611 and a memory 612. The controller 610 is in bi-directional com munication with the neural network 10. The CPU 611 of the controller 610 reads programs and data stored on the memory 612 to operate the controller 610. Here, the neural network 10 may be configured in accordance with any of the above embodiments.”, therefore, memory 612 is capable of storing programs and data and can be executed by processor/CPU 611), cause the computing system to execute a method of: 
sending an electric circuit with a first input signal (Kataeva, Par. [0051], “As known to those skilled in the art, backpropagation training typically includes three steps. First, during feedforward (sometimes referring to as a “forward pass”), the neural network 10 is used to classify an input pattern where the input signals propagate in a direction from the input neurons 212 to the output neuron 214.”, therefore, the circuit is capable of sending a first input signal through the feedforward/forward pass step from input neurons to output neurons); and 
transmitting the first input signal through the electric circuit with a characteristic of activation function and a characteristic of neuronal function (Kataeva, Par. [0057], “FIG. 5 also shows exemplary electrical components of the memristive neuromorphic circuit 200 for carrying out the aforementioned error propagation operation of the neural network 10. The input neurons 212 and the output neuron 214 are each shown in FIG. 5 as having an activation function for feedforward and a derivative of the activation function for error backpropagation. In the present embodiment may be implemented as separate ICs, or may be implemented as a single IC.” And Par. [0033-0034] “The input neuron 112 is physically implemented as a neuron circuit. Specifically, the input neuron 112 is preferably an integrated circuit (IC) having an activation function (p (or input-output function) that transforms the input X. The activation function (p may be linear, m logistic sigmoid, hyperbolic tangent, rectified linear, or any one of a variety of activation functions. The activation function (p may be the same for the input neuron 112 and the output neuron 114, or may be different.”, thus the input neurons may transmit a first input signal through the circuit with a characteristic of an activation function or neuronal function)..

Regarding Claim 7, Kataeva teaches the non-transitory computer-readable storage medium as claimed in claim 6, wherein the characteristic of the neuronal function including a sigmoid or a rectifying linear unit (ReLU) (Kataeva, Par. [0033], “Specifically, the input neuron 112 is preferably an integrated circuit (IC) having an activation function (p (or input-output function) that transforms the input X. The activation function (p may be linear, m logistic sigmoid, hyperbolic tangent, rectified linear, or any one of a variety of activation functions. The activation function (p may be the same for the input neuron 112 and the output neuron 114, or may be different.”, therefore, sigmoid and ReLU functions may be utilized).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Duan et al. (“Memristor-Based Cellular Nonlinear/Neural Network: Design, Analysis, and Applications) disclosed a new cellular nonlinear/neural network design with a memristor bridge circuit that acts as a synaptic circuit element.
Mazumder et al. (“Tunneling-Based Cellular Nonlinear Network Architectures for Image Processing”) disclosed a resonant tunneling diode (RTD) employed to implement high-speed and compact cellular neural/nonlinear networks.
Duan et al. (“Resonant Tunneling Diodes-Based Cellular Nonlinear Networks with Fault Tolerance Analysis”) disclosed a Resonant Tunneling Diode based cellular nonlinear/neural network (RTD-CNN) and its specific structure and fault-tolerant properties.
Nugent et al. (US PG-PUB 20160004959) disclosed a memristor apparatus including meta-stable switching elements and can function as a non-linear circuit element relating charge and magnetic flux linkage.
Brown et al. (US PG-PUB 20180197077) disclosed a neuromorphic network that enables neuromorphic computing.
Matsumara et al. (US PG-PUB 20100217735) disclosed a neuron element including a resistive element in an input part and a neural network processing device that employs the neuron element.
Snider et al. (US PG-PUB 20040150010) disclosed a method for configuring nanoscale neural network circuits using molecular-junction-nanowire crossbars.
Arthur et al. (US PG-PUB 20120150781) disclosed integrate and fire electronic neurons.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devika S Maharaj whose telephone number is 571-272-0829. The examiner can normally be reached Monday - Thursday 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.S.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123